Citation Nr: 0834733	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-31 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral pes planus.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hypertension.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for heart disease.

4.  Entitlement to an increased evaluation for folliculitis 
of the neck and scalp, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.

7.  Entitlement to an increased evaluation for post 
concussive headache syndrome, currently evaluated as 10 
percent disabling.

8.  Entitlement to an increased evaluation for gastritis, 
currently evaluated as 30 percent disabling.

9.  Entitlement to a temporary total evaluation based on 
treatment for a service connected condition requiring 
convalescence.

10.  Entitlement to individual unemployability.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the veteran's above listed claims.

The Board notes that, during the course of this appeal, the 
veteran was granted service connection for left shoulder 
degenerative arthritis, and residuals of cold injuries of the 
left and right lower extremity.  As such, these issues are no 
longer before the Board.

FINDINGS OF FACT

1.  In a decision dated June 1998, the Board denied service 
connection for pes planus.  The veteran did not timely 
perfect an appeal of this decision.

2.  The evidence received since the unappealed June 1998 
Board decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
pes planus.

3.  In a decision dated December 1994, the RO denied service 
connection for hypertension.  The veteran initially appealed 
this decision, and then withdrew his appeal.

4.  The evidence received since the December 1994 Board 
decision does relate to an unestablished fact necessary to 
substantiate the claim of service connection for 
hypertension.

5.  The preponderance of the evidence of record shows that 
the veteran's hypertension is not related to service.

6.  In a decision dated March 2003, the Board denied service 
connection for heart disease.  The veteran did not timely 
perfect an appeal of this decision.

7.  The evidence received since the unappealed March 2003 
Board decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
heart disease.

8.  The veteran's folliculitis of the neck and scalp covers 
an area of approximately 5 percent of the veteran's exposed 
areas, and less than 1 percent of the veteran's entire body.

9.  The veteran's chondromalacia of the right knee is 
manifested by pain and slight limitation of motion, with no 
findings of instability.

10.  The veteran's chondromalacia of the left knee is 
manifested by pain and slight limitation of motion, with no 
findings of instability.

11.  The veteran's post concussion headaches currently 
manifest two to four times a month, and are not prostrating.

12.  The veteran's gastritis is currently manifested by 
vomiting with blood and melena and abdominal pain two to 
three times a month, with no evidence of severe hemorrhages 
or large ulcerated areas.

13.  The veteran was hospitalized in November 2004 as a 
result of injuries sustained in a vehicle accident; evidence 
of record does not indicate that the veteran was hospitalized 
due to any service connected disability, nor was he required 
to undergo a period of convalescence due to any service 
connected disability.

14.  The veteran is currently service-connected for 
gastritis, at a 30 percent evaluation, left shoulder 
degenerative arthritis, at a 20 percent evaluation, residuals 
of a cold injury to the right and left lower extremities, 
each evaluated as 20 percent disabling, chondromalacia 
patella of the right and left knees, each evaluated as 10 
percent disabling, post concussive headache syndrome at a 10 
percent evaluation, and folliculitis of the neck and scalp at 
a 10 percent evaluation.  These evaluations combine to an 80 
percent evaluation.  

15.  The veteran is not precluded from securing or following 
substantially gainful employment due solely to his service 
connected disabilities.


CONCLUSIONS OF LAW

1.  The June 1998 decision of the Board, which denied service 
connection for pes planus, is a final decision.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).  

2.  The evidence received since June 1998 Board decision, 
which denied service connection for pes planus, is not new 
and material and the claim for service connection for pes 
planus is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007). 

3.  The December 1994 decision of the RO, which denied 
service connection for hypertension, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2007).  

4.  The evidence received since the December 19944 RO 
decision, which denied service connection for hypertension, 
is new and material and the claim for service connection for 
hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007). 

5.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

6.  The March 2003 decision of the Board, which denied 
service connection for heart disease, is a final decision.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).  

7.  The evidence received since the March 2003 Board 
decision, which denied service connection for heart disease, 
is not new and material and the claim for service connection 
for heart disease is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

8.  The criteria for a higher evaluation for the veteran's 
service connected folliculitis of the neck and scalp have not 
been met.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).

9.  The criteria for a higher evaluation for the veteran's 
service connected right knee disability have not been met.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2007).  

10.  The criteria for a higher evaluation for the veteran's 
service connected left knee disability have not been met.  38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2007).  

11.  The criteria for an evaluation in excess of 10 percent, 
for the veteran's service connected post concussive headache 
syndrome, have not been met.  38 C.F.R. § 4.124(a), 
Diagnostic Code 8045 (2007).

12.  The criteria for an evaluation in excess of 30 percent, 
for the veteran's service connected gastritis, have not been 
met.  38 C.F.R. § 4.114, Diagnostic Code 7307 (2007).

13.  The criteria for the assignment temporary total 
disability rating for service-connected disabilities on a 
period of hospitalization or due to convalescence is not 
warranted.  38 C.F.R. §§ 4.29, 4.30 (2007).

14.  The criteria for a total disability rating based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the veteran as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in April 2004, March 2005, September 2005, 
June 2006, and July 2006.  These letters informed the veteran 
of what evidence was needed to establish the benefits sought, 
of what VA would do or had done, and of what evidence the 
veteran should provide.  Therefore, the Board finds that any 
notice errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the veteran 
for the Board to proceed to finally decide this appeal.  The 
veteran was also specifically informed of the law as it 
pertains to effective dates by the July 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with VA 
examinations.  Consequently, the duty to notify and assist 
has been satisfied, as to those claims now being finally 
decided on appeal.


Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral pes planus, hypertension, and heart 
disease.

Historically, the Board notes that the veteran's claim of 
entitlement to service connection for pes planus was last 
finally denied by a June 1998 Board decision.   The veteran 
was denied service connection for pes planus at that time 
because the his service medical records showed that he had 
bilateral pes planus upon entry into service, and because no 
evidence had been presented showing that this disability was 
aggravated in service.

The veteran's claim of entitlement to service connection for 
hypertension was last finally denied by a December 1994 RO 
decision, because the evidence did not show that he had ever 
been diagnosed with hypertension, either before, during, or 
after service.  The veteran did initiate an appeal of this 
issue, but later withdrew that appeal.

The veteran's claim of entitlement to service connection for 
heart disease was last finally denied by a March 2003 Board 
decision.  The veteran was denied service connection at that 
time, because, although he had an EKG in service that found 
premature ventricular contractions, a VA examiner opined 
that, in the absence of any other evidence of organic heart 
disease, the veteran's premature ventricular contractions 
were not of clinical significance and should not cause any 
disability; thus the veteran was not found to have a 
diagnosis of heart disease.

As the veteran did not file an appeal the decision denying 
service connection for heart disease, withdrew his appeal for 
hypertension, and was denied service connection for pes 
planus by the Board, the above decisions are final.  See 
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1100, 20.1103 (2007).  

Since these decisions are final, the veteran's current claims 
of service connection may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been received 
sufficient to reopen the veteran's claim of entitlement to 
service connection for pes planus.  As noted above, the 
veteran's claim was denied previously not because there was 
no evidence that he had pes planus, but because there was no 
evidence of record showing that the veteran's pre-existing 
pes planus had been aggravated in service.  The newly 
submitted medical evidence does not show that the veteran has 
undergone any treatment for his pes planus since the last 
final denial of his claim, does not suggest that pes planus 
was aggravated during his military service, nor does it show 
that the his pes planus is currently symptomatic.  

Thus, as the veteran's claim was previously denied because 
there was no evidence presented showing that the veteran's 
preexisting pes planus was aggravated in service, and as 
there continues to be no evidence presented showing that the 
veteran's preexisting pes planus was aggravated in service, 
the Board finds that new and material evidence has not been 
submitted sufficient to reopen the veteran's claim of 
entitlement to service connection for pes planus.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen the veteran's claim of entitlement to service 
connection for hypertension.  In this regard, the Board notes 
that the veteran was previously denied service connection for 
hypertension because there was no evidence of record showing 
that the veteran had a diagnosis of the disorder. 

Since that time, the newly submitted evidence does show that 
the veteran was diagnosed with hypertension, specifically in 
May 2000.  As such, the Board finds this evidence new and 
material, and the veteran's claim of entitlement to service 
connection for hypertension is now reopened.  Therefore, the 
Board will adjudicate the issue of entitlement to service 
connection for hypertension on a direct basis below.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for heart disease.  The veteran's claim 
for heart disease was previously finally denied because the 
evidence did not show that the veteran had heart disease.  
The evidence received since that time still does not show 
that the veteran has any heart disease.  A March 1999 report 
of outpatient treatment shows that the veteran had no cardiac 
pathology, with a negative echocardiogram stress test and a 
METs equivalent to 13.  As the veteran was previously denied 
service connection for heart disease because there was no 
evidence of record that the veteran had ever been diagnosed 
with heart disease, and as no evidence has been submitted 
indicating that the veteran currently has any diagnosis of 
any heart disorder, the Board finds that new and material 
evidence has not been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for 
heart disease.


Entitlement to service connection for hypertension.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  With chronic diseases shown as such in 
service (or within the presumptive period under § 3.307, such 
as cardiovascular renal disease (which includes hypertension) 
and valvular heart disease, among other things) so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hypertension.  
In this regard, no competent medical evidence has been 
presented linking the veteran's hypertension to service.  The 
veteran's service medical records do not show a diagnosis of 
hypertension, or abnormal blood pressure readings.  The 
evidence subsequent to service does not appear to show a 
diagnosis of hypertension until 2000, six years after the 
veteran's separation from service.  See Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered in service 
connection claims).  It is specifically noted that a June 
1994 VA examination report, just after the veteran's 
separation from service, showed a blood pressure of 125/84, 
and a VA examination report of November 1994 showed a blood 
pressure of 105/70.   Finally, there is no medical evidence 
of record linking the veteran's hypertension to service.  
With no evidence of hypertension occurring in service or for 
years following service, and with no medical evidence of 
record linking the veteran's currently diagnosed hypertension 
to service, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for hypertension.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Increased rating claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007). Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  The Court has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service- connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary. 




Entitlement to an increased evaluation for folliculitis of 
the neck and scalp, currently evaluated as 10 percent 
disabling.

The veteran's folliculitis of the neck and scalp are 
currently evaluated as 10 percent disabling under Diagnostic 
Code 7806, as analogous to dermatitis or eczema.  Under 
Diagnostic Code 7806, a 10 percent evaluation is assigned 
when dermatitis or eczema is at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent evaluation is assigned for when 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas is affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12- month period.  A 60 percent evaluation is 
assigned for when more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; constant 
or near- constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required during the past 12-
month period.

Taking into account all relevant evidence, the Board finds 
that the criteria for a higher evaluation for the veteran's 
service connected folliculitis are not met.  As noted above, 
in order to warrant a higher evaluation, the veteran's 
folliculitis would have to be found to cover 20 to 40 percent 
of the entire body or of exposed areas affected, or require 
systemic therapy for a total duration of six weeks or more 
during the past 12-month period.  

Reviewing the evidence of record, a July 2004 report of VA 
examination indicated that the veteran reported that he was 
currently using intralesional steroids for treatment of his 
condition, as well as topical creams and shampoos.  Upon 
examination, he had scattered small keloids or papules on the 
posterior neck, scattered papules and pustules on his face, 
and scaling and redness of his scalp and nasolabial fold and 
glabella.  He reported that these lesions itch especially 
when he goes out into the sun.  The examiner noted that 
approximately 5 percent of the exposed areas are involved, 
and 1 percent of the veteran's total body surface area was 
involved.  He was noted to have scarring on his posterior 
neck.  The veteran was diagnosed with folliculitis, acne 
keloidalis nuchae, and seborrheic dermatitis.  

The examiner indicated that this disability caused minimal 
functional impairment of activities of daily living.  A 
finding that 5 percent of the veteran's exposed areas were 
involved, and 1 percent of his total body surface was 
involved, does not meet the criteria for a higher evaluation 
under Diagnostic Code 7806.  Nor is there evidence of record 
that the veteran has used systemic therapy (such as steroid 
pills) during the past year.  As such, the Board finds that 
the preponderance of the evidence of record shows that the 
criteria for a higher evaluation for the veteran's service 
connected folliculitis of the neck and scalp have not been 
met.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
an increased rating must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


Entitlement to an increased evaluation for chondromalacia of 
the right and left knee, each currently evaluated as 10 
percent disabling.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2007).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  

The veteran's right and left knee are each rated as 10 
percent disabled under Diagnostic Code 5260, which provides 
for the ratings governing limitation of flexion of the knee.  
However, there are several other Diagnostic Codes under which 
the veteran could also be rated.

38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257, and that evaluation of a knee disability under both of 
these codes would not amount to pyramiding under 38 C.F.R. § 
4.14 (2007).  VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 
63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 
(1994).  However, a separate finding must be based on 
additional disability.

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2007).  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

Diagnostic Code 5260 provides a 10 percent rating is 
warranted when knee flexion is limited to 45 degrees and a 20 
percent rating is warranted when it is limited to 30 degrees.  
A 30 percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

Under Diagnostic Code 5257, for other impairment of the knee, 
recurrent subluxation or lateral instability, knee impairment 
with slight recurrent subluxation or lateral instability is 
assigned a 10 percent rating.  A 20 percent rating is 
assigned if there is moderate recurrent subluxation or 
lateral instability, and a 30 percent rating is assigned if 
there is severe recurrent subluxation or lateral instability.  

Thus, to warrant a higher evaluation, the veteran would have 
to be found to have limitation of flexion to 30 degrees, or 
limitation of extension to 10 degrees, or a combination of 
limitation of flexion and extension sufficient to warrant an 
evaluation in excess of 10 percent, or another impairment of 
the knee, such as recurrent subluxation or lateral 
instability, such that the veteran would be entitled to a 
separate rating.

The Board finds, in this case, that the criteria for a higher 
evaluation, for the veteran's right or left knee 
disabilities, have not been met.  Reviewing the relevant 
evidence of record, a July 2004 report of VA examination 
noted the veteran to have pain on activity in both knees, 
particularly going up and down stairs.  The veteran reported 
however that he had no acute episodes of pain.

Upon examination, the veteran was unable to do squats, heel, 
or toe raising.  His range of motion was 115 degrees of 
flexion and 0 degrees of extension of both knees with pain.  
There was pain on patella grinding bilaterally, which 
grinding was severe.  There was no fluid or instability of 
the joints.  Repeated motion caused an increase in pain and a 
decrease in range of motion of approximately 10 degrees.  
There was noted a quadriceps atrophy and weakness secondary 
to disuse.  The veteran was diagnosed with bilateral 
chondromalacia patella, bilaterally.  The examiner indicated 
that in his opinion the veteran's knee condition was markedly 
increased over what it was originally.  It was noted that the 
veteran worked as a custodian at the post office, and was 
able to do the activities of daily living, except when it 
came to attempting to squat or move quickly or go up and down 
stairs at which time he had pain.  The veteran also was noted 
to use braces on both of his knees as medical aids.

As to a higher rating under Diagnostic Code 5260, the 
veteran's 115 degrees of flexion, even considering a 10 
degree decrease in range of motion upon repeated use, would 
not be sufficient to warrant a compensable rating, let alone 
a rating above 10 percent; thus a higher rating under this 
Code is not warranted.

As to a higher rating under Diagnostic Code 5261, the 
veteran's findings of full extension of 0 degrees would also 
warrant a noncompensable evaluation.  Even if the Board were 
to theorize that the examiner's report of 10 degrees of 
decrease in range of motion on repeated use referred entirely 
to the veteran's level of extension, that would result in an 
extension limited to 10 degrees, which, on its own, or 
combined with the veteran's level of limitation of flexion, 
would still warrant no more than a 10 percent evaluation, the 
evaluation the veteran currently has.

As to an additional rating under Diagnostic Code 5257, the 
Board notes that the veteran's July 2004 VA examination did 
not find any instability or subluxation, nor is there any 
evidence of such additional knee disability; thus an 
additional rating under Diagnostic Code 5257 is also not 
warranted.

As such, the Board finds that the criteria for a higher 
evaluation, for the veteran's service connected right or left 
knee disabilities, under any of the applicable codes, had not 
been met.  As such, the Board finds that the preponderance of 
the evidence of record is against a finding for an increased 
rating for the veteran's service connected right and left 
knee disabilities.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and increased ratings must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


Entitlement to an increased evaluation for post concussive 
headache syndrome, currently evaluated as 10 percent 
disabling.

The veteran's headaches are currently rated as 10 percent 
disabling under Diagnostic Code 8045, for brain disease due 
to trauma.  That code provides that a 10 percent rating is 
warranted for purely subjective complaints following trauma, 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma.  Further, the 10 percent rating 
will not be combined with any other rating for a disability 
due to brain trauma.

As to other rating Codes under which the veteran could be 
rated, pursuant to Diagnostic Code 8100, a 10 percent 
disabling rating is warranted for migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
is warranted for migraine headaches where there is 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
evaluation is warranted if there are very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2007).

Therefore, the Board finds that, to warrant an increased 
rating, the veteran would have to be found to have 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  The Board does 
not find that the evidence of record supports such a finding.  
Reviewing the relevant evidence of record, the report of the 
veteran's VA examination in July 2004, the veteran reported 
that until 6 months ago, the headaches were prostrating in 
nature and lasted several hours.  After he was started on a 
medication 6 months ago, the frequency of the headaches 
decreased to 2-4 times a month, and the intensity lessened.  
The veteran's neurological examination was essentially 
normal.  The examiner diagnosed the veteran with post 
concussion migraine headache without aura, currently 
nonprostating.

The Board finds that the veteran is getting the maximum 
amount available under Diagnostic Code 8045, and that, during 
the course of this appeal, the veteran has not been found to 
have prostrating headache attacks.  As such, the Board finds 
the criteria for a higher evaluation for the veteran's 
service connected post concussive headache syndrome, and 
therefore the preponderance of the evidence of record is 
against the claim.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


Entitlement to an increased evaluation for gastritis, 
currently evaluated as 30 percent disabling.

The veteran's gastritis is currently evaluated as 30 percent 
disabling under Diagnostic Code 7307, for hypertrophic 
gastritis.  According to Diagnostic Code 7307, chronic 
hypertrophic gastritis, with small nodular lesions and 
symptoms, warrants a 10 percent evaluation.  A 30 percent 
evaluation is warranted in cases of multiple small eroded or 
ulcerated areas and symptoms.  A 60 percent evaluation is 
warranted in cases of severe hemorrhages or large ulcerated 
or eroded areas.  38 C.F.R. § 4.114, DC 7307 (2008).

The Board has considered evaluating the veteran under 
Diagnostic Codes 7305 and 7306, however, as the veteran has 
never been found to have a marginal or duodenal ulcer, the 
Board does not find that a rating would be appropriate under 
either of these codes.

Thus, to warrant a higher evaluation, the veteran would have 
to be found to have severe hemorrhages or large ulcerated or 
eroded areas.  The Board finds that this is not the case.  
Reviewing the evidence of record, an October 2004 report of 
VA examination indicated that the veteran reported that he 
vomited two to three times a month, at which time he sees 
blood and melena.  He reported that he was using antacids.  
He does not get circulatory disturbance after meals, and, as 
far as diarrhea or constipation, he stated that this does not 
happen and that his bowel movements are usually normal.  He 
does get abdominal pain, but there is no distention and only 
nausea when there is vomiting.  Most of his pains were in the 
morning, around two or three times a month.  He reported that 
he lost 40 hours from work because of this medical condition 
last month.  The veteran stated that he had lost 
approximately 30 pounds recently, which he said was 
involuntary, but was due to poor appetite and that he is 
careful about what he eats.

Upon examination, the veteran had no signs of anemia, and on 
reviewing his blood work from May 2004, he had a hemoglobin 
of 13.1.  The abdomen was soft and flat.  No organs or masses 
were palpable.  There was tenderness in the right upper 
quadrant and epigastrum.  There was no guarding or rebound.  
Bowel sounds were normal, and there was no ventral hernia.  
The examiner indicated that the diagnosis given to him was 
gastritis.  The issue was the current level of disability.  
The examiner also indicated that the veteran's disability 
caused him to lose some hours of work and is probably a 
factor in his daily living.

Therefore, while the veteran's gastritis is clearly 
disabling, there is no evidence that it results in severe 
hemorrhages or large ulcerated or eroded areas.  As such, the 
Board finds that the preponderance of the evidence of record 
is against a finding that the criteria for a higher 
evaluation for the veteran's service connected gastritis have 
been met.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


Entitlement to a temporary total evaluation based on 
treatment for a service connected condition requiring 
convalescence.

Under the applicable criteria, a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service-
connected disability has required VA hospital treatment for a 
period in excess of 21 days.  See 38 C.F.R. § 4.29 (2007).

The provisions of 38 C.F.R. § 4.30 pertaining to temporary 
total evaluations based upon convalescence provide that a 
total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge or 
outpatient release that entitlement is warranted.  Total 
ratings will be assigned under this section if treatment of a 
service-connected disability resulted in:

(1) Surgery necessitating at least one month of 
convalescence.

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).

(3) Immobilization by cast, without surgery, of one major 
joint or more.

See 38 C.F.R. § 4.29 (2007).

The veteran argues that he was hospitalized in November 2004, 
at least in part, for treatment of a service connected 
disability, apparently, his service connected right knee 
disability, and required convalescence from that surgery as 
well.  The evidence of record however clearly shows that the 
veteran was hospitalized in November 2004 following a severe 
motor vehicle accident.  At that time he sustained a severe 
fracture of his right hip, which required surgery, and 
extensive physical therapy, and does not appear to be fully 
healed even at the present time, nearly four years later.  

While a January 2005 MRI of the knee does show a 
osteochondral injury of the patella, and the veteran is 
service connected for disabilities of both of his knees, the 
evidence clearly shows that this additional disability of the 
veteran's knee was due to his November 2004 car accident, and 
not service related; the Board also points out that the vast 
majority of the veteran's treatment during his 
hospitalization in November 2004 and subsequent convalescence 
was for his hip fracture, which is not related to service.

The regulations pertaining to a temporary total rating, 38 
C.F.R. § 4.29 and 38 C.F.R. § 4.30, clearly indicate that a 
basic requirement for grating a temporary total rating is 
that the veteran require hospitalization or convalescence due 
to a service connected disability.  As the evidence shows 
that the veteran's hospitalization was due to his injuries 
related to a motor vehicle accident that occurred over 10 
years after the veteran's separation from service, the Board 
finds that the preponderance of the evidence of record is 
against a grant of temporary total rating in this claim.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).




Entitlement to individual unemployability.

The veteran contends that service connection is warranted for 
individual unemployability.  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2007).  If the total rating 
is based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341 (2007).  In evaluating total disability, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2007).

If the scheduler rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment. 38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases were 
the scheduler criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

Since it is the established policy of VA that a total 
disability rating be granted when a claimant is unable to 
secure or follow a substantially gainful occupation by reason 
of service connected disabilities, extra- schedular 
consideration is to be afforded when the percentage standards 
of 38 C.F.R. § 4.16(a) have not been met.  38 C.F.R. § 4.15 
(2007).  Total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a), 4.15 (2007).

In determining whether a particular claimant is unemployable, 
full consideration must be given to unusual physical or 
mental effects, peculiar effects of occupational activities, 
defects in physical or mental endowment preventing the usual 
success in overcoming the handicap or disability, and the 
effect of combinations of disability. 38 C.F.R. § 4.15 
(2007).  VA must consider the effects of the claimant's 
service connected disability in the context of his/her 
employment and educational background.  See Fluharty v. 
Derwinski, 2 Vet. App. 409, 412-13 (1992).  The central 
inquiry is whether the claimant's service connected 
disabilities alone are of sufficient severity to produce 
unemployment, see Hatlestad v. Derwinski, 5 Vet. App. 524, 
529 (1993), and disability stemming from nonservice connected 
disability or advancing age may not be considered.  Id., 38 
C.F.R. § 4.19 (2007).  See also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (the sole question of whether a claimant 
is employable depends upon his/her capability of performing 
the physical and mental acts required by employment, and not 
whether the claimant can find employment).

The record reflects that the appellant is service-connected 
for gastritis, at a 30 percent evaluation, left shoulder 
degenerative arthritis, at a 20 percent evaluation, residuals 
of a cold injury to the right and left lower extremities, 
each evaluated as 20 percent disabling, chondromalacia 
patella of the right and left knees, each evaluated as 10 
percent disabling, post concussive headache syndrome at a 10 
percent evaluation, and folliculitis of the neck and scalp at 
a 10 percent evaluation.  These evaluations combine to an 80 
percent evaluation.  Thus, he fails to meet the percentage 
requirements of 4.16(a).

Nonetheless, the veteran has asserted that his service-
connected disability renders him incapable of obtaining and 
retaining substantially gainful employment.  Reviewing the 
pertinent evidence of record however shows that the veteran 
was able to maintain employment with the post office as a 
custodian until he was injured in a motor vehicle accident in 
November 2004, sustaining a severe injury to his hip which 
has still not fully resolved.  A December 2005 report of VA 
outpatient treatment specifically indicates that the veteran 
reported that he had not been able to work since his car 
accident and resulting hip fracture one year previously, but 
that he was currently going to school full time to work for 
an insurance company.  Thus the preponderance of the evidence 
of record shows that the veteran is currently unemployable 
due to his hip injury sustained in a car accident subsequent 
to service, and not due to his service connected 
disabilities.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and it must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for pes planus is denied.

New and material evidence having been presented, the 
veteran's application to reopen his claim of entitlement to 
service connection for hypertension is reopened; service 
connection for hypertension is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for heart disease is denied.

Entitlement to an increased evaluation for folliculitis of 
the neck and scalp, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an increased evaluation for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling, 
is denied.

Entitlement to an increased evaluation for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling, 
is denied.

Entitlement to an increased evaluation for post concussive 
headache syndrome, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an increased evaluation for gastritis, 
currently evaluated as 30 percent disabling, is denied.

Entitlement to a temporary total evaluation based on 
treatment for a service connected condition requiring 
convalescence is denied.

Entitlement to individual unemployability is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


